Case: 17-51109      Document: 00514657954         Page: 1    Date Filed: 09/26/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-51109                        September 26, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
Consolidated with 17-51117

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee
v.

JOSE AMBROCIO VASQUEZ,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:09-CR-76-1
                             USDC No. 7:08-CR-267-2


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Jose Ambrocio Vasquez appeals the sentence imposed following the
revocation of his supervised release. He argues that the total term of 42
months of imprisonment is unreasonable because the district court stated that
it was considering the 18 U.S.C. § 3553(a) factors, instead of 18 U.S.C.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-51109    Document: 00514657954    Page: 2   Date Filed: 09/26/2018


                                No. 17-51109
                              c/w No. 17-51117

§ 3583(e), provided no additional justification for imposing three consecutive
14-month sentences, and failed to consider mitigation evidence.
      As Vasquez did not raise his arguments in the district court, review is
for plain error.   Puckett v. United States, 556 U.S. 129, 135 (2009). The
transcript indicates that prior to pronouncing sentence, the district court
considered Vasquez’s personal plea for leniency and considered counsel’s
sentencing hearing argument, which included a request for a downward
departure. The district court indicated that it had considered the Sentencing
Reform Act of 1984 and the factors set forth in § 3553(a) in reaching the
determination that the guidelines range was fair and reasonable. As the
sentence was within the range set forth by the policy statements of the
Guidelines, it is presumed reasonable and more explicit consideration of the
appropriate sentencing factors is not necessary. See United States v. Kippers,
685 F.3d 491, 500 (5th Cir. 2012); United States v. Lopez-Velasquez, 526 F.3d
804, 809 (5th Cir. 2008).
      Although the district court referred to § 3553(a), the district court did
not refer to § 3553(a)(2)(A), and the record does not suggest that the district
court considered impermissible factors when determining the sentence. See
United States v. Miller, 634 F.3d 841, 844 (5th Cir. 2011); United States v.
Rivera, 784 F.3d 1012, 1017 (5th Cir. 2015). To the extent Vasquez contends
that the district court erred by providing insufficient reasons for imposing
consecutive sentences, this argument lacks merit. See 18 U.S.C. § 3584(a);
Rita v. United States, 551 U.S. 338, 358-59 (2007); United States v. Gonzalez,
250 F.3d 923, 925-30 (5th Cir. 2001). Vasquez’s argument that the district
court erred by failing to address mitigation evidence also lacks merit. See
Miller, 634 F.3d at 843.




                                      2
   Case: 17-51109   Document: 00514657954   Page: 3   Date Filed: 09/26/2018


                              No. 17-51109
                            c/w No. 17-51117

    For the foregoing reasons, the judgment of the district court is
AFFIRMED.




                                   3